Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-15 are allowable over the prior art of record.

Prior art of record Servajean et al “Servajean”, US-PGPub. No.  20200210782 discloses a method of anomaly detection for network traffic communicated by devices via a computer network comprising clustering a set of time series, each time series including a plurality of time windows of data corresponding to network communication characteristics for a device; training an autoencoder for each cluster based on time series in the cluster; generating a set of reconstruction errors for each autoencoder based on testing the autoencoder with data from time windows of at least a subset of the time series; generating a probabilistic model of reconstruction errors for each autoencoder; and generating an aggregation of the probabilistic models for, in use, detecting reconstruction errors for a time series of data corresponding to network communication characteristics for a device as anomalous (Paragraph(s) [0006]). In further details, Servajean discloses an anomaly detector 224 is configured to detect an anomaly in network traffic for a device 202 on the network 200. Network traffic is accessed and/or received by the network analyzer 204 and a time series (a “production” time series) is generated for it by the time series generator 206. The production time series for this network traffic is then received by the anomaly detector 224 which invokes one or more autoencoders 212 for each time window of the time series to determine reconstruction errors for the traffic. The anomaly detector 224 determines reconstruction error(s) for the production time series and compares these errors with the aggregate model 222 of reconstruction errors to determine if there is a distance exceeding a predetermined threshold. Where such distance between model and actual reconstruction errors exceeds the threshold then an anomaly is identified and reported. Such anomalies can trigger reactive action such as: an identification of one or more devices 202 involved in anomalous communication; preventing a device 202 from communication; disconnecting a device 202; tracking a device 202; increasing a degree of monitoring or scrutiny of a device 202; and other reactive actions (Fig. 2, Paragraph(s) [0031-0032]).

Prior art of record Liu et al “Liu”, US-PGPub. No.  20160330067 discloses the monitoring module 301 receives, at intervals of 10 seconds, operating performance data that is of a VNF and sent by the EMS; the judging unit 3021 determines that service performance of VNF-4 in the operating performance data of the VNF exceeds the configuration parameter value range, and the anomaly determining unit 3023 determines that network service performance of VNF-4 is abnormal; the information requesting module 303 sends network service fault association request information to the system management module, where the network service fault association request information includes a network identifier and network service performance anomaly data that are of VNF-4, and the network service fault association request information is used by the system management module to query a fault and feedback a network service fault association response to the fault determining unit 3041; the fault determining unit 3041 determines, with reference to the operating performance data of the VNF and the network service fault association response, that a fault in the device GW2 is a root fault, and faults in the device GW1 and VNF-4 are pseudo faults; the fault analysis unit 3042 analyzes the root fault and the pseudo faults and obtains a handling policy that is to restart the device GW2; the report generating unit 3043 generates a network service fault diagnosis report according to the root fault, the pseudo faults, and the handling policy, where the network service fault diagnosis report includes that the root fault is the fault in the GW2, and a root fault handling decision is to restart the GW2; and the report sending module 305 sends the network service fault diagnosis report to the system management module, where the network service fault diagnosis report is used by the system management module to perform fault recovery (Fig. 3, Paragraph(s) [0069], [0152]).  

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454